Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a subcombination, classified in B60P 1/435.
II. Claims 12-15, drawn to a combination, classified in B60P 1/5423.
III. Claims 16-20, drawn to a method of use, classified in B65G 67/02.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require: the container body comprising a plurality of side walls; said front wall and side walls extending upward from the bottom wall; said rear wall ramp moveably attached to the bottom wall and extending diagonally upward and away from said bottom wall; or said rear wall ramp moveable from a first open position, generally at or beyond a longitudinal axis of the bottom wall. The subcombination has separate utility such as a container.
Inventions I and III, as well as inventions II and III, are both related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case, for each of inventions I or II and the method of invention III, the product as claimed can be used in a materially different process of using that does not involve the specific steps of providing a D-ring, chain, or interior securing mechanism as recited in the method (for invention II) or the specific steps involved with using the securing mechanism including grasping the second end of the chain and holding it taut, ingress and egress of an operator, pulling the chain and securing the ramp with the securing mechanism (for inventions I and II). 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Brandon Carlin on 12/15/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities: at [00029], line 9, “move up” should be “can move up”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CN 387 in view of Taylor (6902226). 
For claim 1, CN 114771387 A (CN 387) discloses an extended slope container for receipt and storage of material and comprising: 
a frame (FIG.1) having a first end and a second end (front and rear ends); and 
a container body (1-2) mounted on said frame, said container body comprising: 
a front wall, a rear wall ramp (2), a plurality of side walls, and a bottom wall, which together define a material receiving receptacle volume; 
wherein said front wall extends upward from the bottom wall; 
wherein all said side walls extend upward from the bottom wall; 
wherein said rear wall ramp is moveably attached to the bottom wall and extends diagonally upward and away from said bottom wall; 

    PNG
    media_image1.png
    300
    621
    media_image1.png
    Greyscale

wherein said rear wall ramp is moveable (FIG.2 or 6) from a first open position (FIG.2), generally at or beyond a longitudinal axis of the bottom wall so as to allow access to the material receiving receptacle volume, to a second closed position (FIG.1) so as to prevent access to the material receiving receptacle volume.  

    PNG
    media_image2.png
    356
    533
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    339
    526
    media_image3.png
    Greyscale

CN 387 lacks the frame being that of a trailer frame for transport by a pulling vehicle. 
Taylor teaches a container on a trailer frame used to transport a load. 

    PNG
    media_image4.png
    373
    649
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the container of CN 387 upon a trailer frame as taught by Taylor instead of the frame disclosed as an obvious expedient in order to accomplish the same predicable result of transporting material. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
Courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (2721758) in view of Taylor (6902226). 
For claim 1, Allen discloses an extended slope container for receipt and storage of material and comprising: 
a frame (FIG.1) having a first end and a second end (front and rear ends); and 
a container body (20) mounted on said frame, said container body comprising: 
a front wall, a rear wall ramp (10,11), a plurality of side walls, and a bottom wall, which together define a material receiving receptacle volume; 
wherein said front wall extends upward from the bottom wall; 
wherein all said side walls extend upward from the bottom wall; 
wherein said rear wall ramp is moveably attached to the bottom wall and extends diagonally upward and away from said bottom wall; 

    PNG
    media_image5.png
    286
    667
    media_image5.png
    Greyscale

wherein said rear wall ramp is moveable from a first open position (FIGS.4-5, generally at or beyond a longitudinal axis of the bottom wall so as to allow access to the material receiving receptacle volume, to a second closed position (FIG.1) so as to prevent access to the material receiving receptacle volume.  

    PNG
    media_image6.png
    201
    608
    media_image6.png
    Greyscale

CN 387 lacks the frame being that of a trailer frame for transport by a pulling vehicle. 
Taylor teaches a container on a trailer frame used to transport a load. 

    PNG
    media_image4.png
    373
    649
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the container of Allen upon a trailer frame as taught by Taylor instead of the frame disclosed as an obvious expedient in order to accomplish the same predicable result of transporting material. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
Courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN 387, as modified, or alternatively Allen, as modified, and further in view of Rimsa (2017/0174429). 
For claim 2, neither CN 387, as modified, nor Allen, as modified, lack the front wall additionally defining a generally v-shaped opening thereon at a distal position away from the bottom wall.  
Rimsa teaches a container (22) as seen in FIG.3 which includes a generally v-shaped opening (not numbered, FIG.5) at one end to allow for a collection container (50, FIG.6) to be emptied into the container when lifted via a container lifter (70). 

    PNG
    media_image7.png
    407
    613
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided adapted the container of CN 387, as modified, or Allen, as modified, to include a generally v-shaped opening as taught by Rimsa at the front wall in order to allow added space for machinery when loading the container body. 

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and ;any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616